Proposed Changes in Operation of
                        the Witness Protection Program

The Attorney G eneral has broad discretion in adm inistering the W itness Protection Program estab­
  lished under T itle V o f the O rganized Crim e Control Act o f 1970, and his decisions in this
  connection are not subject to judicial review under the statute.

Two proposed changes in the adm inistration o f the Program , dealing with the settlem ent o f existing
  debts by p ersons entering the Program and with the custody of children brought into the Program ,
  are generally w ithin the A ttorney G eneral’s authority. However, certain m odifications should be
  m ade to protect fully the due process n g h ts of persons entitled to litigate or enforce custody and
  visitation rights against a participant in the Ptogram . W hether the proposed changes provide
  constitutionally adequate protection for either creditors unable to satisfy their claim s because of
  the governm ent’s refusal to disclose the identity o f persons in the Program , or for persons w ithin
  the Program w hose identity is disclosed to creditors, may depend on the facts of each case.

The proposed ch an g es would not subject the governm ent to liability under the Federal Tort C laim s
  A ct, because they com e within an exception to the waiver o f sovereign im m unity in that A ct. Nor
  would they subject the governm ent to liability for contract dam ages under the H icker A ct.

                                                                             December 29, 1982

                        MEMORANDUM OPINION FOR THE
                        ASSOCIATE ATTORNEY GENERAL

   This memorandum responds to your request for our opinion concerning
proposed changes in the operation of the Witness Protection Program (the
Program). For the reasons outlined in detail in this memorandum, we conclude
that all of the proposed changes are legally permissible, although we recommend
certain additional modifications in the handling of child custody litigation to
alleviate certain constitutional concerns present in the Program even after adop­
tion of the proposed changes.

                I. Description of Program and Proposed Changes

   Under the Program, which was established under Title V of the Organized
Crime Control Act of 1970, Pub. L. No. 91—452, §§ 501-504, 84 Stat. 922,
933—34 reprinted in notes prec. 18 U.S.C. § 3481 (1976) (Crime Control Act),
the Attorney General is authorized to protect witnesses and families of witnesses
whose lives might be placed in danger as a result of their testimony against
organized crime figures. The Attorney General has delegated the authority to
provide this protection to the United States Marshals Service (the Marshals

                                                 821
 Service). See 28 C.F.R. § 0 .1 11(c) (1982). In discharging these duties, the
 Marshals Service ordinarily assigns marshals to guard participants or relocates
 them with new identities in a new area of the country. The Service generally
 assures the continued security of participants who have been relocated by
 refusing to disclose their new identity to members of the public.1 However, this
policy of concealing the new identities of relocated participants has led to two
 general problems.
    The first arises when witnesses have accumulated large debts before entering
the Program. When a witness enters the Program, he signs a form agreement,
called a Memorandum of Understanding, in which he agrees to “ settle” all of his
debts with creditors.2 Frequently, however, witnesses do not fulfill this pledge,
and creditors attempting to sue on claims against a witness in the Program are
unable to enforce any judgment against the witness because they cannot learn his
new location and identity. Currently, the Marshals Service will assist a creditor
only by forwarding his mail and legal process to the witness. If the witness
refuses to appear at any judicial proceeding or to satisfy any judgment, the
creditor lacks any avenue for securing relief.
   The second problem arises when a participant is sued by an ex-spouse or other
person outside the Program seeking to obtain custody of a child who was brought
into the Program.3 In some cases, the witness or his spouse has legal custody of
the child when they enter the Program, but the ex-spouse sues to modify the prior
order granting one of them custody. In other cases, children have been brought
into the Program in violation of a court order granting the ex-spouse custody. The
Memorandum of Understanding signed by the witness specifically states that the
Marshals Service will not permit the witness to bring children into the Program in
violation of a court order,4 but witnesses and/or their spouses have defied this
prohibition without the knowledge of the Marshals Service or government
attorneys.5 The Marshals Service facilitates child custody litigation by transmit­
ting mail and legal process to the witness and spouse, by assuring the security of
any legal proceedings, and by paying the counsel fees of impecunious witnesses
and spouses. It does not currently disclose the new identity of a witness or his
spouse, however, even though the witness may refuse to participate in any
judicial proceeding or to conform to any judgment.
    Any solution to these recurrent problems must reconcile the needs of the
government, witnesses, and the spouses of witnesses to conceal the participants’
new identities with the right of creditors and ex-spouses to satisfy their legitimate

   1 The M arshals Service will disclose a participant's new identity to a law enforcement official seeking to arrest the
participant for a felony committed before his entrance into the Program.
   2 M emorandum of Understanding at 5 (supplied with opinion request)
   3 We generally will use the term “ ex-spouse" throughout this memorandum We assume, however, that custody
suits may also be brought by persons who are not ex-spouses but who nevertheless have legal custody or visitation
rights. In addiuon, for the sake o f convenience, we will refer to the ex-spouse as female and the witness as male,
although the opposite could just as well be true.
   4 See Memorandum of Understanding at 5.
   5 See, e.g , Salmeron v Gover, No. 81-047 (D .D .C 1981) (M arshals Service and ex-spouse of witness agreed in
a consent decree approved by the court to return child brought into Program by witness in violation of a state custody
order)


                                                          822
legal claims. Accordingly, it has been proposed that the Marshals Service adopt
the following policy. First, in cases where creditors bring suit against a witness,
or where ex-spouses bring suit against a witness or his spouse, the Marshals
Service would arrange for a secure courtroom, service of process on the defend­
ant, and reimbursement of counsel fees of an indigent defendant. Second, in the
situation where an ex-spouse obtains “ legal custody” of a child, the Marshals
Service would accept service of the relevant court order, arrange for the order to
be sealed and validated for the ex-spouse in the jurisdiction where the child
resides, and permit the local sheriff to execute the order. The Marshals Service
would not disclose to the ex-spouse the new identity or the location of the child. It
would also not inform the sheriff that he was seizing a child who was living with a
witness and/or his spouse. If the security of the witness or his spouse were
threatened by the return of an older child who knew their new identities, they
apparently would be relocated. Finally, in the circumstance where a creditor
secures a “ money judgment” against the witness which the witness refuses to
satisfy, officials of the Department of Justice would assume the authority, when
justice and fairness requires, to disclose the identity and location of the witness to
the creditor.6 Their decision would be based on a weighing of the following
factors: “ the size of the judgment, the circumstances of the particular swindle or
other act, the witnesses’ continued need to law enforcement, as well as other
factors in the particular case,” which we assume would include the financial
ability of the witness to satisfy the legal claims.7
   You have asked us to examine whether any of the proposed changes would
violate the Memorandum of Understanding or any other provision of law. The
following five legal issues which are raised by the proposal and the operation of
the Program are discussed in detail in this memorandum.
   First, does the Crime Control Act authorize the Attorney General to adopt the
proposed changes? For reasons outlined below, we conclude that the Attorney
General has the statutory authority to adopt these procedures.
   Second, would the proposed changes subject the government to liability under
the Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680, for any injury that a
participant might sustain as a result of the disclosure of his identity? Under the
Tort Claims Act, the federal government has waived its immunity from suit in
certain circumstances for the violation of state tort law by its employees. In our
view, however, the proposed changes would not subject the government to tort
liability because they come within an exception to the waiver of sovereign
immunity in the Tort Claims Act.
   Third, would the proposed changes subject the government to liability under
the Tucker Act, 28 U.S.C. §§ 1346(a)(2) and 1491, which waives the federal
government’s immunity from damages for its violation of the terms of certain of

   6 fo r obvious reasons, we recommend that any regulation which is ultimately adopted for the Program provide
that these decisions be made by persons holding particular offices, rather than providing that specific individuals
make these decisions.
   7 The proposal does not consider the hypothetical situation in which a creditor only sues a non-witness
participant. Because a non-witness participant is normally a family member of the witness, and the witness might be
responsible for his debts under state law, these suits may well become suits against the witness himself.


                                                       823
its contracts? If the Memorandum of Understanding is an enforceable contract
and precludes any of the proposed changes, the government could be liable for
damages under the Act. We conclude, however, that even assuming the Memo­
randum of Understanding is an enforceable agreement, the proposed changes
would not subject the government to contract damages because they would not
violate the terms of the Memorandum of Understanding.
   Fourth, would the proposed changes in the treatment of custody cases, al­
though not themselves illegal, go far enough in protecting the constitutional
rights of ex-spouses in their relationship with their children in the Program? In
our view, while the proposed changes alleviate many of the constitutional
problems in the operation of the Program, they do not adequately protect the
constitutional rights of ex-spouses when the government’s hiding of a witness
precludes the ex-spouse from litigating her custody and visitation rights to a
child. Accordingly, we recommend that, in additioh to the proposed procedures,
the Marshals Service consider disclosing the participant’s new identity in certain
circumstances.
   Finally, would the Program, along with the proposed modifications, ade­
quately protect the constitutional rights of creditors who are unable to satisfy their
claims because the Marshals Service will not disclose the identity of the debtor/
witness in their cases? As we have said, under the proposed modifications, the
Marshals Service would disclose witnesses’ identities to creditors in some
egregious cases, but not in all cases. Since resolution of this legal question is
dependent on the factual circumstances in which such claims arise, we are not in
a position to state a categorical general conclusion to this class of questions. This
issue should be reexamined after the proposed changes have been adopted and
the courts have had occasion to examine this question in concrete factual
situations arising under the Program. We cannot say at this time, however, that the
proposed modifications would not adequately protect the constitutional rights of
creditors.
                    II.   Authority to Adopt the Proposed
                  Procedures Under the Crime Control Act
   In authorizing the Attorney General to establish and administer the Program,
the Crime Control Act states in pertinent part:
        Sec. 501. The Attorney General of the United States is authorized
        to provide for the security of Government witnesses, potential
        Government witnesses, and the families of Government witnesses
        and potential witnesses in legal proceedings against any person
        alleged to have participated in an organized criminal activity.
           Sec. 502. The Attorney General of the United States is author­
        ized to rent, purchase, modify, or remodel protected housing
        facilities and to otherwise offer to provide for the health, safety,
        and welfare of witnesses and persons intended to be called as
        Government witnesses, and the families of witnesses and persons

                                         824
           intended to be called as Government witnesses in legal proceed­
           ings instituted against any person alleged to have participated in
           an organized criminal activity whenever, in his judgment, testi­
           mony from, or a willingness to testify by, such a witness would
           place his life or person, or the life or person of a member of his
           family or household, in jeopardy. Any person availing himself of
           an offer by the Attorney General to use such facilities may
           continue to use such facilities for as long as the Attorney General
           determines the jeopardy to his life or person continues.
Reprinted in notes prec. 18 U.S.C. § 3481. Under these provisions, the admin­
istration of the Program is left largely to the “judgment” and “ determin[ation]”
of the Attorney General. He is not required to protect any witness. He may
“ offer” to protect a witness and his family “ whenever, in his judgm ent,” the
witness’ testimony would place “ his life or person, or the life or person of a
member of his family or household, in jeopardy.” Once a person has accepted an
“ offer” of protection, the person “ may” only continue to use government
“ facilities for as long as the Attorney General determines the jeopardy to his life
or person continues.” As the House Report on this provision observed, Congress
intended to “ give[ ] the Attorney General broad authority to determine the
particular facilities to be afforded and the length of time the facilities should be
available.” H.R. Rep. No. 1549,91st Cong., 2d Sess. 48 (1970). S eea lso S . Rep.
No. 617, 91st Cong., 1st Sess. 59-60 (1969).
   This broad discretion of the Attorney General in administering the Program is
underscored by Congress’ failure to provide for witnesses or their families to
bring suit to be accepted into the Program, to receive any particular type of
protection, or to prevent termination from the Program. Moreover, no such intent
is implicit from the structure and language of the statute.8 Thus, the Act does not
    8 In Cort v. Ash, 422 U S. 66 ( 1975), the Supreme Court identified four factors in determining whether Congress
had implicitly intended to create a private right of action under a statute. Three of these factors militate against
 finding an implied private cause of action under the Crime Control Act.
    The first factor is whether the plaintiff is “ ‘one of the class for whose especial benefit the statute was enacted'
     — that is, does the statute create a federal right in favor of the plaintiff?” Id. at 78 (Emphasis in original.) The
Crime Control Act does not give any "especial" class of persons a nght to protection; it merely authorizes the
Attorney General to offer protection if he believes the witness' testimony might place the witness or his family in
jeopardy. Once a witness has been selected for the Program, he “ may” continue to use its “ facilities” for as long as
the Attorney General determines his life is still in jeopardy. But this does not create a “ right” to protection in specific
 “ nght or duty creating language [which] has generally been the most accurate indicator of the propriety of
implication of a cause of action.” Cannon v. University c f Chicago, 441 U S. 677, 690 n 13 (1979). Rather than
declaring that the witness “ shall have a right” to protection in the specified circumstances, as Congress has provided
in other cases where the Supreme Court has found an implied cause of action, see id., the Act merely states that he
 “ may” receive protection when, according to the subjective judgment of the Attorney General, the witness’ life or
person continues to be in jeopardy In this context, we do not believe that the statute can be said to “ create a federal
nght in the favor of the plaintiff.” Cort v. Ash, 422 U.S at 78 C f Universities Research Assn v Coutu, 450 U S.
754.772 (1981) ( “ ‘far less reason*” to imply cause of action “ where Congress, rather than drafting the legislation
‘with an unmistakeable focus on the benefited class,' instead has framed the statute simply as a general prohibition
or a command to a federal agency” ) (quoting Cannon v. University o f Chicago, 441 U S. at 690-92).
    The second and third factors can be analyzed together They are whether there is “ any indication of legislative
intent, explicit o r implicit, either to create such a remedy or deny one;” and whether it is “ consistent with the
underlying purposes of the legislative scheme to imply such a remedy for the plaintiff." Cort v. Ash, 422 U .S. at 78.
As discussed supra, the language and the legislative history of the Crime Control Act reveal that Congress intended
to grant the Attorney General broad discretion in administering the program. Moreover, the substantive standard
                                                       C ontinued

                                                          825
make decisions of the Attorney General in administering the Program subject to
judicial review under the statute. See Garcia v. United States, 666 F.2d at 963;
Melo-Tone Vending v. United States, 666 F.2d at 690; Leonhard v. United States,
633 F.2d at 623. Cf. D oe v. United States, 224 Ct. Cl. 632 (1980).9
   In determining whether this broad grant of authority permits adoption of all of
the proposed changes, two types of decisions in the operation of the Program
must be separately considered.

A. Selection c f W itnesses and Coordination c f Their Protection

   The first type of decision relates generally to the Attorney General’s selection
of persons to participate in the Program and the coordination of their protection
once they have been selected. There appears to be little doubt that the Crime
Control Act gives the Attorney General the widest authority to adopt those
proposals that directly involve only these issues. Thus, the Attorney General’s
delegee in the exercise of this authority— the Marshals Service— would clearly
be permitted to arrange for service of process on participants and to provide
secure courtrooms for participants to litigate their cases. The Crime Control Act
would also authorize the payment of attorney fees of impecunious participants in
the circumstances which have been recommended, although this conclusion
requires a somewhat more detailed explanation.
   The Act grants the Marshals Service the authority to provide for the “ health,
safety, and welfare” of witnesses. Under this authority, the Service currently

which the Attorney General is to apply in making his decisions—jeopardy to the witness’ life or person— is not
easily am enable to judicial scrutiny. Both of these facts suggest that Congress did not intend the Attorney General's
decisions to be subjected to judicial review. The final factor— w hether this is a cause of action “ tradiUonally
relegated to state law,” id.— is inapplicable to this case.
   Because three of the four factors cited by the C ourt in Cort v. A sh weigh decidedly against finding a private right of
action under the Program, we believe, as the First, Second and Fifth Circuits held m Melo-Tone Vending v. United
States, 666 F 2d 6 8 7 ,6 9 0 (1st Cir. 1981); Leonhard v UnitedStates, 633 F.2d 599,623 (2d Cir 1980), cert, denied
451 U .S . 908 (1981); and Garcia v. United States, 666 F.2d 960, 963 (5th Cir. 1982), that neither a creditor, ex­
spouse, o r a witness, respectively, can bring suit under the Act.
   9 Two panels in the Second Circuit have suggested an alternative reason why the federal government may not be
sued under the Crime Control Act. Congress, in their view, has not waived the government’s sovereign immunity to
suit under the Act. See D oe v Civiletti, 635 F.2d 8 8 ,9 4 (2d Cir 1980); Leonhard v. United States, 633 F.2d at 623.
W hile resolution of the sovereign immunity issue would not affect the government’s liability because we believe
there is no private right o f action under the Act, see Sea-Land Service v. Alaska Railroad, 659 F.2d 243, 245 (D.C.
Cir. 1981), cert, denied, 455 U .S. 9 1 9 (1 9 8 2 );/////v U nitedStates, 571 F.2d 1098,1102-03 (9thCir. 1978), there is
reason to doubt that courts outside the Second Circuit would find the government immune from suit in these
circumstances. The courts in D oe and Leonhard reasoned that the Crime Control Act does not waive sovereign
immunity for suits brought against the government under the Act, and that the general waiver of sovereign immunity
for injunctive relief in the 1976 amendment to § 702 of the Administrative Procedures Act does not waive immunity
in cases, such as those brought under the Crime Control Act, where jurisdiction anses under 28 U .S.C § 1331, the
general federal question provision. See also Estate c f Watson v Blumenthal, 586 F.2d 925, 932 (2d Cir. 1978)
(interpreting waiver o f immunity under § 702 not to apply to cases arising under § 1331). Numerous courts outside
the Second C ircuit, however, have rejected this narrow interpretation of the 1976 amendment and have held that it
waives sovereign immunity to injunctive relief for all suits brought against the federal government. See Schnapper
v. Foley, 667 F.2d 102 (D .C . Cir. 1981), cert, denied, 455 U.S. 948 (1982); Sea-Land Service v. Alaska Railroad,
659 F.2d at 245 n .2; Newsom v. Vanderbilt University, 653 F 2d 1100 (6th Cir. 1981 );B ellerv Middendorf, 632 F 2d
788 (9th Cir. 1980), cert, denied, 452 U.S. 905 (1981); Sheehan v Arm y and Air Force Exchange Service, 619 F.2d
1132. 1139 (5th C ir 1980), rev’d o n other grounds, 4 5 6 U .S . 7 2 8 ,7 3 3 n.3 (1982); Jttfee v UnitedStates. 592 F.2d
712, 7 1 8 -1 9 (3d Cir.), cert, denied. 441 U .S . 961 (1979); H ilt v. U nited States. 571 F 2 d at 1102. Thus, it is
probable that at least these courts would find that the federal government has waived its sovereign immunity to
injunctive relief under the Crime Control Act.


                                                         826
makes subsistence payments to some participants when they are first relocated.
The hiring of an attorney appears to be permissible under this same authority.
More importantly, however, the hiring of an attorney is frequently compelled, in
our view, by the witness’ cooperation with the government and is thus related to
the Attorney General’s statutorily authorized goal of protecting the participant’s
new identity. Very likely, for example, some custody disputes occur because
relocation of a participant effectively extinguishes the visitation rights of the non­
custodial parent. The participant’s financial situation may deteriorate as a result
of his rapid liquidation of assets and relocation. Once a suit has been brought in
these cases, moreover, the safety of the participant may require him to hire an
outside attorney, rather than to interview potential witnesses or present his case
himself. Finally, the resolution of custody and debtor disputes may be more
important because of the participant’s entry into the Program. A participant who
loses custody of a child may be effectively foreclosed from ever seeing his child
again. On the other hand, a participant’s loss of a suit to a creditor could lead the
Marshals Service to disclose his new identity under the proposed procedures, in
all of these cases, therefore, the participant’s need to hire an attorney may result
directly or indirectly from the danger to his life resulting from his cooperation
with the government. Accordingly, we believe that the Crime Control Act
authorizes but does not require the Attorney General to pay the attorneys’ fees of
impecunious participants under the circumstances you have described.
    Although several statutes restrict the employment of private attorneys by the
federal government, we do not believe they would prohibit the payment of private
attorneys’ fees under these circumstances. These provisions require that, except
as authorized by law, officers of the Department of Justice must conduct all
litigation “ in which the United States, an agency, or officer thereof is a party, o ris
interested, and securing evidence therefor. . . .” 28 U.S.C. § 516. See also 28
U.S.C. § 51 9 .10 In the custody and debtor disputes which are described in the
proposal, however, neither the United States, an agency, or an employee would
be a party or an interested person.

B. Termination of Witnesses from the Program

   The second type of proposed change in the operation of the Program concerns
the termination of witnesses or members of their families from the Program, such
as when a witness’ identity is disclosed to a creditor or a child is returned to an ex­
spouse. These actions raise different legal issues because the Act specifically
provides that a person who has entered the Program “ may continue to use such
facilities for as long as the Attorney General determines the jeopardy to his life or
person continues.” Reprinted in notes prec. 18 U.S.C. § 3481. This clause does
not restrict the Attorney General’s authority to oversee the “ facilities” provided
the witness and his family— that is, to determine the nature and extent of their

   10 The Department o f Justice has recognized a narrow exception to this prohibition where a conflict of interest
requires the employment of outside counsel See 28 C F.R. §§ 50.15(a)(5) & (a)(6), 50 16 (1982)


                                                     827
protection. An argument could perhaps be made, however, that it restricts the
Attorney General’s right to terminate a witness and his family from the Program
by requiring the Attorney General to determine that their lives or persons are no
 longer in jeopardy. While the distinction between terminating a witness’ par­
ticipation and changing the nature of his protection is not always clear, disclosing
a participant’s new identity or arranging the return of a child would normally
constitute termination from the Program, assuming no further provision was
made for their protection after disclosure.
   Despite the ambiguity of the language in the statute, for two reasons we believe
that the Attorney General is clearly authorized to terminate witnesses from the
Program in the circumstances that have been proposed.
   First, the section itself only provides that the witness “ may” use the facilities
so long as the Attorney General believes his life remains in danger. By using the
word “ may,” Congress appears to have intended only that protection of a witness
could continue after any trial for as long as the witness’ life remained in danger,
not that the Attorney General was required to provide such protection. See 116
Cong. Rec. 35292 (1970) (remarks of Rep. Poff). The only court to consider this
question, G arcia v. United States, 666 F.2d at 963-64, has found that this
sentence does not limit the Attorney General’s otherwise broad discretion to
decide when to terminate participants from the Program. We agree with this
decision, although it is possible that other courts could reach an opposite
conclusion if the government were to terminate a witness on patently unreason­
able grounds."
   Second, even if the Attorney General’s authority to terminate a witness’
participation were interpreted to be limited by this language, we do not believe
the clause prohibits the Attorney General from disclosing a participant’s identity
or arranging for the return of a child under the circumstances which have been
proposed. With respect to the witness, the Attorney General’s authority to
disclose his new identity to a creditor follows implicitly from the Attorney
General’s power to impose and enforce regulations in the administration of the
Program. For example, the Attorney General can clearly condition a witness’
acceptance into the Program, as he currently does through the Memorandum of
Understanding, on the witness’ pledge to settle all prior debts. Once the Attorney
General has accepted a witness into the Program, he may insist that previously
unsettled debts be satisfied. Such a restriction is not qualitatively different from
many others imposed by the Marshals Office, such as prohibiting a participant
from returning to his old address, or using his new identity to commit fraud. In
light of the Attorney General’s authority to impose these requirements, it follows
logically that he should be able to take reasonable actions to enforce them. This
would necessarily include the right to disclose the identity of a witness in those

   11 The witness in Garcia had repeatedly and flagrantly violated the terms of his protection by giving numerous
press interviews revealing his new identity and location. See 666 F.2d at 962. He was discharged and readmitted into
the Program three times Because the language o f the statute and the legislative history are somewhat ambiguous, we
cannot exclude the possibility that anothercourt confronted with a more compelling factual circumstance would find
the Attorney General's authonty more restncted


                                                       828
egregious cases where the witness is using the Program as a shield against a
legitimate creditor and where there is no reasonable alternative for satisfying the
claim .12
   The Attorney General would also have the authority to arrange for the return of
a child to an ex-spouse with lawful custody, although for somewhat different
reasons.13 If a state court has granted the ex-spouse custody, and that decision is
legally enforceable against the participant, the Attorney General is not terminat­
ing the child from the Program by arranging his return. Rather, the child, whose
legal interests are protected by the state court and the parent with custody, is in
effect withdrawing from the Program. As a matter of policy, we would of course
strongly advise that the Attorney General inform the state court of any possible
danger to the child, especially where the custody decision was rendered before
the child entered the Program. The Crime Control Act, however, would not
prohibit the Attorney General from complying with any resulting decision that
the ex-spouse had custody. Accordingly, the return of the child, like the dis­
closure of a witness’ new identity to a creditor, would not be prohibited by the
Crime Control Act, whether or not the provision described above is interpreted to
place a specific limitation on the Attorney General’s authority to terminate a
participant from the Program.

  III. Potential Government Liability to a Participant Under the Federal
                            Tort Claims Act

   Assuming the Crime Control Act authorizes the Attorney General to adopt the
proposed procedures, the important question remains whether the Program,
along with the proposed changes, violates any other statute or constitutional
provision. We begin this examination with the Federal Tort Claims Act, 28
U.S.C. §§ 1346(b), 2671-80.
   The Federal Tort Claims Act generally waives the federal government’s
immunity for tort claims “ where the United States, if a private person, would be
liable to the claimant in accordance with the law of the place where the act or
omission occurred.” 28 U.S.C. § 1346(b). Several states have recognized that
the government can be held liable in tort for failing to provide adequate protection
for a government informant whom officials had reason to believe was in danger
because of the assistance he provided to the government. See, e.g ., G ardner v.
Village c f Chicago Ridge, 219 N.E.2d 147 (111. 1966); Schuster v. City cfN ew
York, 154 N .E.2d 534 (N.Y. 1958); Chapman v. City c f Philadelphia, 434 A.2d
753 (Pa. Super. 1981). Federal courts have recognized the federal government
might be held liable under the Federal Tort Claims Act for failing to protect an
informant under the same theory. See M iller v. United States, 530 F. Supp. 611,

   12 We presume that in the circumstances you have described there would be no other reasonable means for
enforcing the money judgment against the witness without disclosing his new identity
   13 The Attorney General's authority to discipline those who ignore his regulations on child custody does not
appear independently to justify returning a child to an ex-spouse insofar as the child's rights are concerned. The child
has not violated any of the Program's requirements. Nor can the child avoid any sanctions, as the participant can,
simply by complying with the directions of the Marshals Service


                                                         829
615 (E.D. Pa. 1982); Crain v. Krehbiel, 443 F. Supp. 202, 214 (N.D. Cal. 1977);
Swanner v. U nited States, 309 F. Supp. 1183, 1187-88 (M.D. Ala. 1970). Cf.
Leonhard v. U nited States, 633 F.2d at 625 n.39. Thus, any of the proposed
procedures which subjected the participant to increased danger, such as dis­
closure of his new identity to a creditor, might give rise to a cause of action under
state tort law if the participant were subsequently harmed.14
   The proposed procedures would not themselves subject the government to
liability, however, because they come within a specific exception to the waiver of
sovereign immunity under the Federal Tort Claims Act. Section 2680(a) states
that the waiver of immunity does not apply to

            [a]ny claim based upon an act or omission of an employee of the
            Government, exercising due care, in the execution c f a statute or
            regulation, whether or not such statute o r regulation be valid, or
            based upon the exercise o r performance or the failure to exercise
            or perform a discretionary function or duty on the part of a federal
            agency or an employee of the Government, whether or not the
            discretion involved be abused.

(Emphasis added.) Under this provision, the federal government is immune from
tort liability for its adoption of regulations, or the execution of regulations by
officials exercising due care. See Dalehite v. United States, 346 U.S. 15, 33
(1953); M iller v. United States, 583 F.2d 857, 868 (6th Cir. 1978); Powell v.
United States, 233 F.2d, 851,854 (10th Cir. 1956). By including this exemption,
Congress intended that “ the legality of a rule or regulation should [not] be tested
through the medium of a damage suit for tort.” H.R. Rep. No. 1287,79th C ong.,
1st Sess. 6 (1945). Thus, assuming the proposed changes are adopted as regula­
tions, as we presume they would be,15 they would not independently subject the
federal government to tort liability.16 Only the failure of Department officials to
exercise due care in implementing the regulations of the Witness Protection
Program could subject the government to tort liability, see Hatahley v. United
States, 351 U.S. 173, 181 (1956), and we see no basis for refusing to adopt an
otherwise valid regulation providing for disclosure under the circumstances
discussed here.

   14 Alternatively, an ex-spouse o r witness m ight bring suit for tortious interference with his or her relationship with
a child admitted o r terminated from the Program. See Ruffalo v. Civiletti, 539 F Supp 949, 953 (W D. Mo 1982).
   15 We caution that the adoption of new procedures for the Program should be undertaken only after notice and
comment. See 5 U S.C . § 553
   16 Because we assume the proposed procedures will be adopted as regulations, we need not address whether they
would fall within the other exception in § 2680(a)— the “ discretionary function” exception Under this exception
the federal government is immune from liability for the decisions of officials performing a “ discretionary function
or duty” o r carrying out directions or policies that were formulated in the exercise of such discretion. See Dalehite v.
United States. 346 U S. at 3 4-36. We note, however, that two courts have found that at least certain types of
decisions made in the operation of the Program may not be protected by this exception See Ruffalo v. Civiletti. 539
F. Supp. at 953 (allegedly negligent decision to include child of witness in Program); Miller v. United States. 530 F.
Supp. at 615 (allegedly negligent protection o f a witness) But cf. Bergmann v. UnitedStates, 689 F.2d789(8th Cir.
1982) (government's negligent selection and supervision of protected witness in the Program held to be within
discretionary function exception), Leonhard v. United States, 633 F 2d at 625 (decision not to give continued
support to or supervise persons in Program within discretionary function exception)


                                                           830
        IV. Potential Government Liability to a Participant Under
           the l\icker Act: the Memorandum of Understanding

   The other basis upon which the proposed procedures might subject the
government to statutory liability is the Tucker Act, 28 U.S.C. §§ 1346(a)(2) and
 1491. Under the Tucker Act, the federal government has generally waived its
sovereign immunity for money damages for breach of contract. See Hatzlachh
Supply v. UnitedStates, 444 U.S. 460,463,465 n.5,466 (1980). Thus, the form
Memorandum of Understanding, signed by a representative of the Marshals
Service and the witness, could arguably subject the government to liability for
money damages if it is a binding contract and if it prohibits the Marshals Service
from disclosing the witness’ identity in the circumstances which it has been
proposed to disclose his identity.
   A review of the terms of the Memorandum of Understanding currently used by
the Marshals Service, however, reveals that it would not prohibit disclosure under
the proposed procedures, even if it were a binding agreement, an issue we need
not decide. The only proposed procedures that the Memorandum of Understand­
ing might affect are those that could place a witness in danger, namely, disclosure
of his identity to a creditor or return of a child to an ex-spouse. Yet, the
Memorandum specifically provides that the government will not shield a witness
from the claims of his creditors or from ex-spouses seeking custody of children.
The introduction states that the Marshals Service “ will not shield the witness
from civil or criminal litigation initiated prior to or subsequent to entry into the
Program” (p. 2). The section on “ Debts and Related Legal Matters” provides
that the failure to settle all debts before entering the Program “ will jeopardize the
witness’ participation in the Witness Protection Program since the Marshals
Service will not shield witnesses from legitimate creditors” (p. 5). Similarly, in
the same section, the Memorandum states that “ [c]ourt orders which grant
custody of minor children to persons other than the witness who is being
relocated will be honored and said MINOR CHILDREN WILL NOT be relo­
cated in violation of the court order” (p. 5) (emphasis in original). Finally, the
Attorney General retains the right under the Memorandum to terminate any
witness’ participation in the Program for reasons he deems “ appropriate” (p. 1).
This would presumably include the authority to disclose the witness’ location to a
creditor or his child’s location to a sheriff seeking to enforce a child custody
decree. In light of all of these provisions, the Memorandum of Understanding, in
our view, would not subject the Marshals Service to liability for taking the actions
discussed in your proposed procedures.
   Despite this conclusion, we recommend that the Marshals Service amend the
Memorandum of Understanding to set forth in detail the broad powers of the
Attorney General to terminate participants from the Program, including, but not
limited to, those situations covered in the proposed changes. All new entrants to
the Program should be required to sign this form, and the Marshals Service
should also attempt to have persons who are already participating in the Program
to sign such an amended form. This would assure that all participants have the

                                         831
clearest notice possible of the obligations of their participation in the Program,
that they would be cognizant o f the need to comply with the restrictions of the
Program, and that they would be less likely to engage in protracted and costly
litigation over the operation of the Program.

 V. Constitutional Limitation on Operation of Program: Protection of an
                  Ex-Spouse’s Relationship with a Child

   Having determined that there is no statutory impediment to the adoption of the
proposed procedures, various constitutional issues raised by the proposal remain
to be considered. We begin with the issue of whether the proposed procedures
adequately protect the constitutionally protected relationship between the ex­
spouse and her child in the Program. In our view, the proposed changes which
provide for enforcement of valid custody decrees make important improvements
in protecting this interest, but ultimately may not go far enough in assuring that
the ex-spouse’s constitutional rights are not violated. To explain this conclusion,
we consider in some detail the constitutional protection for the ex-spouse’s
relationship with her child and the extent to which the proposed procedures
protect this interest.

A. Constitutional Interests

    According to various court decisions, the ex-spouse’s relationship with her
child, which is regulated by state law, is deserving of constitutional protection in
these circu m stances for tw o reasons— one substantive and the other
jurisdictional.
    The substantive reason is that courts have held that the relationship between the
ex-spouse and the child represents a “ fundamental liberty interest” deserving of
substantive and procedural protection under the Due Process Clause of the Fifth
and Fourteenth Amendments. Santosky v. Kramer, 455 U.S. 745,753 (1982). As
the Supreme Court has observed, the Court’s “ decisions have by now made plain
 . . . that a parent’s desire for and right to ‘the companionship, care, custody, and
management of his or her children’ is an important interest that ‘undeniably
warrants deference and, absent a powerful countervailing interest, protection.’”
L assiter v. D ept, of Social Services, 452 U.S. 18, 27 (1981) (quoting Stanley v.
Illinois, 405 U.S. 645, 651 (1972)). See also Quilloin v. Walcott, 434 U.S. 246,
255 (1978); Wisconsin v. Yoder, 406 U.S. 205, 231—33 (1972); Stanley v.
Illinois, 405 U.S. 645 , 651-52 (1972); M eyer v. Nebraska, 262 U.S. 390,
399-400 (1923).17 This constitutional protection, moreover, has a procedural

   17 Although the Supreme C ourt’s decisions in this area have primarily examined limitations on the government’s
authority to terminate a child’s relationship with his family, rather than to mediate between parents in a child custody
dispute, see Caban v Mohammed, 441 U S. 380, 414 n 27 (1979) (Stevens, J , dissenting), the language and logic
of the C ourt’s decisions would clearly extend some constitutional scrutiny to the termination of a parent’s
relationship with his child in the context of a child custody dispute. Cf. Quillom v. Walcott, 434 U S. at 255 Lower
courts have extended constitutional scrutiny in similar types of situations. See, e.g., Morrison v. Jones, 607 F2d
1269, 1 2 7 5 (9 th C ir 1979), cert denied, 445 U .S . 962(1980), Ku/Th/o v Civiletti, 539 F. Supp. at 952 (1982); R oev
Conn . 4 1 7 F Supp 7 6 9 ,7 7 7 (M D Ala 1976) (three judge court) B u tc f L eonhardv Mitchell, 473 F 2d 709 (2d
Cir. 1973) (discussed in detail below)


                                                        832
aspect: even where the state has a sufficiently compelling justification for
terminating the ex-spouse’s interests, its actions “ must be accomplished by
procedures meeting the requisites of the Due Process Clause.” Santosky v.
Kramer, 455 U.S. at 753 (quoting Lassiter v. Dept, c f Social Services, 452 U.S.
18, 37 (1981)). See also Stanley v. Illinois, 405 U.S. at 658. Thus, serious
constitutional problems could be raised if the operation of the Program substan­
tially infringes upon the ex-spouse’s relationship with the child without “ a strong
countervailing interest” of the federal government or without affording the ex­
spouse procedural due process.
   The relationship of the ex-spouse with the child is also deserving of protection
from federal intrusion because the Marshals Service has no authority to make
child custody and visitation decisions. Obviously, nothing in the Crime Control
Act or its legislative history suggests that Congress intended to federalize child
custody law or to authorize Marshals Service officials to make legally binding
child custody decisions. Moreover, even if it had, such a grant of authority could
raise serious Tenth Amendment problems. See National League c f Cities v.
Usery, 426 U.S. 833 (1976). “ The whole subject of the domestic relations of
husband and wife, parent and child,” as the Supreme Court has noted, “ belongs
to the laws of the States and not to the laws of the United States.” In Re Burrus,
 136 U.S. 586, 593-94 (1890). See also Lehman v. Lycoming, 458 U.S. 502,
511-12(1982); United States v. Yazell, 382 U.S. 341,352(1966); Wise v. Bravo,
666F.2d 1328, 1332 (10th Cir. 1981). Thus, absent a compelling countervailing
government interest in a particular case, the operation of the Program should, in
our view, generally assure that the ex-spouse’s constitutionally protected and
state defined custodial interest in the child is not effectively terminated as a result
of the federal government’s hiding of the child.

B. Protection c f an Ex-Spouse's Custodial Rights Under the Program

   The proposed changes in the operation of the Program go a long way toward
satisfying this requirement, and thus we strongly recommend their adoption.
Unfortunately, as a detailed description of these procedures reveals, they may not
protect the ex-spouse’s custodial interests adequately in every situation.
   Under the proposed procedures, the Marshals Service would arrange for the
enforcement of a valid and enforceable state judicial decision granting custody of
the child to the ex-spouse. Although not discussed in the proposal, the following
constitutional and statutory requirements would have to be fulfilled for the
decision to be legally binding against the participant and therefore for the
government to arrange for its enforcement. First, the court must have satisfied the
constitutional requirement of notice, that is, the participant must have received
“ ‘notice reasonably calculated, under all the circumstances, to apprise [him] of
the pendency of the action and afford [him] an opportunity to present [his]
objections.’ ” Armstrong v. Manzo, 380 U.S. 545, 550 (1965) (quoting Mullane
v. Central Hanover Trust C o., 339 U.S. 306, 314 (1950)). Second, the court
must have “ personal jurisdiction” over the participant so as to satisfy the Due

                                         833
 Process Clause of the Fourteenth Amendment. Under this standard, there must be
  “ sufficient connection between the [participant] and the forum State to make it
 fair to require defense of the action in the forum.” Kulko v. Superior Court of
 California, 436 U.S. 84, 91 (1978). See International Shoe Co. v. Washington,
 326 U.S. 310, 316 (1945). Third, as a matter of state law, the decision must be
 legally enforceable against the participant in the state in which it was rendered
 and in the state in which the child and participant currently reside.18
     The policy of enforcing custody decisions that meet these requirements would
 normally satisfy ex-spouses’ custodial rights because most ex-spouses should be
 able to find a state forum that could meet these requirements, and litigate their
 claims. By agreeing to forward process through the mail, for example, the
 Marshals Service assures that the participant has been, provided notice and an
 opportunity to be heard. Therefore, any subsequent judgment would not be
 invalid for lack of adequate notice. Stanley v. Illinois, 405 U.S. at 657 n .9 .19
 Moreover, under the Uniform Child Custody Jurisdiction Act, which has been
 adopted by at least 46 states,20 one state always has jurisdiction over custody
 disputes. See § 3(a)(4). All states which have adopted the Act recognize a
decision rendered by another state in conformity with the dictates of the Act. See
 § 13. Finally, we assume that, in most of these cases, the defendant would have
 had sufficient personal contacts with at least one state before he entered the
 Program to satisfy the personal jurisdiction requirements of the Due Process
Clause. Thus, because the ex-spouse probably would not need to learn the new
 identity of the participant in order to litigate any claim or to enforce any
subsequent custody decision, we doubt that the Marshals Service’s proposed
policy would often create constitutional problems.
     Nevertheless, there may be cases where an ex-spouse is unable to litigate her
claims because the witness has not had sufficient contacts with any state before he
entered the Program, and thus the ex-spouse is unable to obtain personal
jurisdiction. In our view, under the general reasoning of the Supreme Court
decisions cited above, the Marshals Service normally would be constitutionally
required to disclose the participant’s identity in these rare circumstances, so long
as the witness otherwise had an opportunity to litigate the case in a secure

    18 The Supreme Court has held that a state is not constitutionally required to give full faith and credit to a custody
decree o f another state if the state court finds that there are changed circumstances to justify a change in custody See
Halvey v. Halvey, 330 U .S. 610 (1947), Kovacs v. Brewer, 356 U S. 604 (1958). Because a state court can always
find changed circumstances, there is, in practice, no absolute constitutional requirement that a state court enforce an
out-of-state custody decree. O f course, it may do so, as a matter of comity, under its own laws
    19 We believe it is also important, as you have proposed, to provide a secure environment where the witness can
litigate his claims. Although the due process requirements of an “ opportunity to be heard" do not obligate the
government to provide all persons with a secure courtroom if they believe their lives are threatened, the operation of
the Program might nevertheless create practical, if not constitutional, problems if witnesses under government
protection are forced to choose between risking their lives or not litigating claims to child custody Because the
proposed changes would avoid these problems, we need not decide whether it would be unconstitutional in this
specific and unusual context not to provide the witness with a secure environment to litigate these claims. C f Little v.
Streater, 452 U .S. 1 (1981) (state constitutionally obligated to pay for blood tests for indigent defendants in
paternity suit); Lassiter v. D ept, c f Social Services, 452 U S. 18 (1981) (state obligated to provide counsel for
indigent parents in certain parental termination hearings); Mathews v Eldridge, 424 U S. 319 (1976).
   20 See S. Katz, Child Snatching. The Legal Response to the Abduction of Children, 155-62 (1981). Children,
pp. 155-62 (1981).


                                                          834
environment and to waive objections to personal jurisdiction.21 In some of these
cases the ex-spouse will never have litigated the question of custody before the
participant had entered the Program. Thus, failure to disclose the participant’s
new identity would absolutely deprive the ex-spouse of the opportunity to litigate
her constitutionally protected claim to custody of the child. Even where the issue
of custody had previously been litigated, and the participant had been awarded
custody before he entered the Program, the failure to disclose his identity would
preclude the ex-spouse from relitigating the custody issue in light of the child’s
participation in the Program and the extinction of the ex-spouse’s visitation
rights. The ex-spouse’s claim to learn the participant’s new identity in all of these
cases would be especially weighty because the participant could avoid the
constitutional problem by waiving objections to personal jurisdiction. See, e .g ..
Insurance Corp. c f Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694,
698 (1982); M cDonald v. Mabee, 243 U.S. 90, 91 (1917). The most recent case
to have considered an ex-spouse’s right to learn the new identity of her child,
Ruffalo v. C iviletti, 539 F. Supp. 949, generally supports the conclusion that the
government has an obligation to protect the custodial interest of the ex-spouse in
such circumstances. The court in Ruffalo denied summary judgment for the
government in a suit by an ex-spouse for damages resulting from admission of a
child into the Program. While no final decision has been reached in the case, the
court indicated that the government’s assistance in depriving a spouse of
custodial rights to her child could subject it to damages.
   The only other decision to reach this question, Leonhard v. Mitchell, 473 F.2d
709, may appear to be inconsistent with this view, but we believe it should be read
narrowly in light of its special factual and legal context. In Leonhard the Second
Circuit held that the refusal of the government to disclose a child’s new identity to
an ex-spouse did not violate a “ clear constitutional right,” id. at 713, and
therefore it denied a mandamus action to force disclosure. The court in
Leonhard, however, was faced with the stark choice of either disclosing the
witness’ identity, which the government argued would result in the witness’ and
the child’s death, or protecting their identity. There was no mechanism in that
case, as there would be under the proposed procedures, for permitting a witness
to litigate his claim in a safe environment. The decision in Leonhard, moreover,
was rendered before the most recent Supreme Court decisions establishing a
clearer constitutional basis to a child’s relationship with his parents. The lack of
clear precedent was important to the Leonhard court’s conclusion that the
plaintiff had not met the burden required for a writ of mandamus. For these
reasons, we believe Leonhard should not be read to support the government’s
refusal to disclose the witness’ identity where the witness could litigate the issue
of custody without threat to his life.22

   21 In practice, the threat to disclose the participant's identity in these circumstances might force the participants to
waive objection to personal jurisdiction, thereby avoiding the constitutional problem Thus, the inability of a spouse
to obtain personal jurisdiction may not pose a significant problem.
   22 The witness in Leonhard, moreover, had custody of the child when he entered the Program. The government’s
responsibilities might well have been different if the government had admitted the child into the Program when the
witness did not have custody.


                                                          835
   We raise only one caveat to this conclusion. Disclosing the new identity of a
recalcitrant participant could place the lives of the child and the participant’s
spouse in danger. Thus, the Marshals Service could argue in such cases that it has
a sufficiently compelling interest to justify withholding the new identity of the
participant, despite his recalcitrance, because disclosure would endanger the
lives of other persons in the Program. Although it is impossible to judge whether
or in what factual circumstances courts would accept this view, we recommend
that the Marshals Service avoid this constitutional dilemma by offering to provide
independent protection for the child and spouse during the pendency of litigation
in such cases.

C. Protection of Ex-Spouse’s Visitation Rights

   Assuming that an ex-spouse has been given an opportunity to litigate and
arrange for the enforcement of any custody decision, a separate constitutional
problem remains with regard to the effect of the proposed policies on her
visitation rights. Unlike the situation of a custody dispute, where the proposed
changes, along with our recommendations, assure that any valid custodial
interest of an ex-spouse is vindicated, the operation of the Program necessarily
requires the extinction of an ex-spouse’s visitation rights.23 This raises two
constitutional questions—one substantive and one procedural.
   The substantive issue is whether it is constitutional to terminate the visitation
rights of an ex-spouse merely because the custodial parent is in the Program.
Although the extent of constitutional protection for an ex-spouse’s visitation
rights is unclear, it is probable that the absolute termination of all visitation or
contact between ex-spouse and child, which necessarily occurs when a child
enters the Program, would be subjected to constitutional scrutiny. See Wise v.
Bravo, 666 F.2d at 1332 (“visitation rights . . . within the reach of Due Process
. . . Clause” ); id. at 1338 (Seymour, J., concurring) (same); Ruffalo v. Civiletti,
539 F. Supp. at 952 (termination of visitation rights to child in Witness Protection
Program subject to constitutional scrutiny).24 Moreover, while the Supreme
Court has not articulated the permissible grounds for terminating a child’s
relationship with a parent, it has suggested that “ the Due Process Clause would
be offended ‘[i]f a State were to attempt to force the breakup of a natural family,
over the objections of the parents and their children, without some showing of
unfitness and for the sole reason that to do so was thought to be in the child’s best
interest.’ ” Quilloin v. Walcott, 434 U.S. at 255 (quoting Smith v. Organization of
Foster Families, 431 U.S. 816, 862-63 (1977) (Stewart, J., concurring)).25

   23 Although we have not been asked what procedures should be followed when the witness and ex-spouse have
been granted joint custody, as numerous state statutes permit, see, e g., Cal. Civ Code, § 4600.5(a), the analysis of
visitation rights should be generally applicable to this situation as well.
   24 Cf. Leonhard v U nited States. 633 F.2d at 618 (child in Program has constitutionally implicated interest in
relationship with father outside the Program). B ut cf. Leonhard v. Mitchell, 473 F.2d at 713-14 (discussed above)
   23 -See also Santosky v. Kramer, 455 U .S. at 760 n 10 (it is not “ clear that the State constitutionally could
terminate a parent's rights without showing parental unfitness” ) (emphasis in original). C f Stanley v Illinois, 405
U .S. 645 (sinking down under Due Process Clause the irrebuttable presumption that illegitimate father is unfit
parent).


                                                      836
 Because the termination of an ex-spouse’s visitation rights may end, as a practical
 matter, any personal relationship or contact between the ex-spouse and the child
 for an extended period, if not forever, the question arises whether such a
 disruption may be accomplished constitutionally without a showing that the ex­
 spouse is somehow an unfit parent.
    In the unique circumstance of the Witness Protection Program, the termination
 of the ex-spouse’s visitation rights should not violate the constitutional rights of
 the ex-spouse. In Quilloin itself, the Supreme Court recognized that there were
 situations where a parent’s rights could be terminated merely because it was in the
 best interests of the child. The Court upheld a state procedure permitting the
 adoption of an illegitimate child by a stepfather over the objections of the natural
 father when the state court found it was in the best interests of the child. The
 Court specifically relied on the fact that the traditional family unit in Quilloin had
 already been dissolved and the child was joining a family unit already in
 existence. Similarly, in a case arising under the Witness Protection Program, the
 original family unit normally will already have been dissolved, and the child will
 be living with one parent with custody. Even more importantly, the life of the
 participant and of the child could be placed in jeopardy if the spouse were able to
exercise her visitation rights. The judgment that visitation could threaten the
well-being of the child, moreover, will normally be shared by officials of the
Marshals Service, the parent of the child, and, as discussed below, the state court
overseeing the custody and visitation dispute. We do not believe that the constitu­
tional protection for the ex-spouse’s relationship with the child includes jeopard­
izing the physical well-being of the child or his custodial parent in these unusual
circumstances. Largely for these reasons, two courts which have considered this
question, Leonhard v. Mitchell, 473 F.2d at 714 and Franz v. United States, 526
F. Supp. 126 (D.D.C. 1981) have found the termination of an ex-spouse’s visita­
tion rights to a child in the Program is constitutional.26
    Even though the termination of an ex-spouse’s visitation rights is, in our view,
constitutional under these unique circumstances, the procedural question re­
mains whether the Marshals Service may ever admit a child into the Program if
the participant has not first obtained a modification of any state court decision
giving the ex-spouse visitation rights. Normally, “ [b]efore a person is deprived
of a protected interest, he must be afforded opportunity for some kind of hearing,
‘except for extraordinary situations where some valid governmental interest is at
stake that justifies postponing the hearing until after the event.’ ” B oard cf Regents
v. Roth, 408 U.S. 564, 570 n.7 (1972) (quoting Boddie v. Connecticut, 401 U.S.
371, 379 (1971)). Thus, an ex-spouse could argue that the Marshals Service
should not admit a child into the Program until she has had an opportunity to
litigate the issue of her visitation rights in a state court. As a practical matter, any

   26 \n Ruffalo v Civiletti, 539 F. Supp. at 952, the District Court denied summary judgment for the government in a
suit brought by a participant's ex-wife who was seeking damages for the loss of visitation rights to her child in the
Program. The court noted, however, that there are situations where the government would be justified in terminating
visitation rights. See id. Thus, it is possible that, even under its analysis, the government could prove at trial
sufficient justification for its actions to withstand constitutional scrutiny.


                                                      837
litigation over the issue of visitation rights would probably resolve itself into a
dispute over custody. Because no participant could bring a child into the Program
and continue the ex-spouse’s visitation rights, any decision by the state court to
continue the ex-spouse’s visitation rights would effectively require that the ex­
spouse receive custody. The procedural due process question therefore becomes
whether the ex-spouse has a right to litigate this issue Before the participant enters
the Program, or whether she must wait to litigate it through the special mecha­
nisms we have outlined above.
    Because of the unusual facts o f this situation, resolution of this question should
be left in the first instance to officials of the Marshals Service. As the Supreme
Court has observed, due process “ is not a technical conception with a fixed
content unrelated to time, place, and circumstances.” Cafeteria Workers v.
McElroy, 367 U.S. 886, 895 (1961). We suspect that in most instances, the
participant’s and child’s life could be placed in jeopardy if an ex-spouse had a
right to contest the extinction of her visitation rights before the child entered the
Program. Such cases appear to be classic examples of “ extraordinary situations
where some valid governmental interest is at stake that justifies postponing the
hearing until after the event.” B oard c f Regents Roth, 408 U.S. at 570. See also
Duchesne v. Sugarman, 566 F.2d at 826. On the other hand, there may be
instances where there is an opportunity to litigate the issue in state court without
endangering the participant’s or the child’s life. The Memorandum of Under­
standing (p. 5), for example, requires the witness to reach an agreement with all
of his creditors before entering the Program, suggesting that there is also time, at
least in the case of some participants, to litigate the visitation issue before the
participant and child assume new identities. In such cases, the Marshals Service
would appear to be obligated to allow the ex-spouse an opportunity to contest the
extinction of her visitation rights in state court before the child enters the
Program. Because we are not sufficiently familiar with the operation of the
Program to assess these interests, we recommend that the Marshals Service
determine the circumstances in which it believes it has a compelling interest in
not providing the ex-spouse with an opportunity to obtain a modification of a
visitation decree before the child enters the Program. We are, of course, available
to evaluate the constitutionality of such standards or guidelines in light of the
Marshals Service’s analysis of the governmental interest.

VI. Protection of Child’s Constitutionally Protected Relationship with the
                           Parental Ex-Spouse

   The courts have suggested that a child in the Program has a constitutionally
implicated interest in his relationship with the parental ex-spouse. See Leonhard
v. United States, 633 F.2d at 618; Franz v. United States, 526 F. Supp. 126
(D.D.C. 1981). As in the case of the parental ex-spouse’s interest, the child’s
interest has two aspects—his interest in being in the custody of a parent who has a
legal right to custody; and his interest in being within reach of a parent with a
right to visitation. Nevertheless, for much the same reasons that the proposed

                                         838
procedures, along with our recommended changes, would satisfy the constitu­
tional interests of the ex-spouse in her relationship with the child, they would also
accommodate the child’s protected interest in his relationship with the ex­
spouse.27
   With respect to the custody issue, the proposed procedures would assure that
an ex-spouse could litigate the issue and obtain custody pursuant to a valid
custody order. Accordingly, the child would not be deprived of his interest in
being in the custody of a parent who wished to pursue her custody rights.
   With respect to visitation, the child would be kept out of reach of visitation by
an ex-spouse, but, as where the ex-spouse challenges this action, the government
has a sufficiently compelling interest in refusing to disclose the participant’s and
child’s new identity in these circumstances. This conclusion is based on three
factors.
   First, the Marshals Service has a compelling interest in protecting the minor
child and participating parent from the consequences that could result if the ex­
spouse were permitted to visit. Assuming that officials of the Marshals Service
act in good faith in assessing this danger, their decision to refuse to disclose the
new identity of the child in order not to jeopardize the child’s safety would surely
constitute a reasonable performance of their official responsibilities.
   Second, under the procedures we have proposed, either a state court or the ex­
spouse would have concurred in the judgment of the Marshals Service that the
visitation rights must be extinguished. Under these procedures the Marshals
Service would afford the witness an opportunity to challenge the termination in
state court, and the Service would honor any decision of the state court con­
tinuing visitation rights.28 Accordingly, a child’s visitation rights would only be
terminated when a state court had concurred in the decision of the parent and
witness as to the need to terminate visitation rights in the best interests of the
child. Otherwise, the ex-spouse would not have challenged the termination.
   Finally, the parent with custody of the child would have concurred in the
government’s judgment as to the danger to the child. Parents speak for their
children in a variety of different circumstances, and usually are presumed to
represent their best interests. In a related context, for example, the Supreme
Court upheld a state procedure whereby a parent or guardian was permitted to
commit a child to a mental institution solely on the judgment of the parent and the
hospital. Parham v. J.R., 442 U.S. 584 (1979). The court reasoned as follows:
           [0]ur constitutional system long ago rejected any notion that a
           child is “ the mere creation of the State,” and, on the contrary,
           asserted that parents generally “ have the right, coupled with the
           high duty, to recognize and prepare [their children] for additional
           obligations.” Pierce v. Society c f Sisters, 268 U.S. 510, 535

   27 Only (he interests of minor children are at issue. The admission of an older child into the Program would not
create any constitutional problem for, like the witness, an older child would have a nght, if he wished, to resume
contact with the ex-spouse. Leonhard v. United States, 633 F.2d at 619
   28 As a practical matter, this would probably mean the voluntary return of the child lo the ex-spouse in order to
protect the witness.


                                                       839
          (1925). . . . The law’s concept of the family rests on a presump­
          tion that parents possess what a child lacks in maturity, experi­
          ence, and capacity for judgment required for making life’s diffi­
          cult decisions. More important, historically it has recognized that
          natural bonds of affection lead parents to act in the best interests of
          their children.

Id. at 602. (Citations omitted; emphasis in original.) Similarly, in cases arising
under the Witness Protection Program, a participant who has been granted
custody would enjoy this presumption of concern for the welfare and best
interests of his child.
   The only courts to consider this issue, Leonhard v. United States, 633 F.2d at
618, and Franz v. United States, 526 F. Supp. at 127, have denied a child’s
challenge to the termination of visitation rights under the Program because the
parent with custody had consented. While we question whether the custodial
parent’s consent alone would justify terminating the other parent’s visitation
rights, where officials of the Marshals Service and the state courts concur in that
judgm ent, we do not believe that the children could successfully challenge the
decision on constitutional grounds.

       VII. Constitutional Limitations on the Enforcement of Debts of
                                  Witnesses

   A separate constitutional issue arises with respect to the proposed new policy
for dealing with creditors of witnesses. Under this policy, the Marshals Service
would evidently reveal the new identity of a witness to a creditor in certain
egregious cases, but not in all cases. While we find no statutory or constitutional
impediment to the disclosure of witnesses’ identities in such cases, the failure to
disclose witnesses’ identities to all bona fide creditors raises a constitutional issue
under the “ takings clause” of the Fifth Amendment. This section provides that
“ private property [may not] be taken for public use, without just compensa­
tion.” 29 If the Marshals Service’s refusal to disclose the new identity of a witness
in these circumstances constitutes a “ taking” of the creditor’s property within the
meaning of the Fifth Amendment, the government would be required to compen­
sate the creditor for his claim against a witness.
   The Supreme Court has recognized that there is no “ set formula” for deter­
mining when a government action constitutes a taking. Loretto v. Teleprompter
M anhattan CATV Corp., 458 U .S. 419, 426 (1982). Ordinarily, in reaching its
decisions, the Court has engaged in “ essentially ad hoc, factual inquiries,” Penn
C entral Transportation Co. v. N ew York City, 438 U.S. 104, 124 (1978), which
“ call[ ] as much for the exercise of judgment as for the application of logic.”

   29 Contracts are property within the meaning of the Fifth Amendment. See. e g , UnitedStates Trust Co. v New
Jersey. 431 U .S I, 19 n.16 (1977), Armstrong v. United States, 364 U S. 40, 44-46 (1960), Contributors to
Pennsylvania Hospital v Philadelphia, 245 U S 20 (1917).


                                                    840
Andrus v. Allard, 444 U.S. 51, 65 (1979). Such judgment has been informed,
however, by the Court’s weighing of four different factors.30
   The first factor is “ [t]he economic impact of the regulation on the claimant
and, particularly, the extent to which the regulation has interfered with distinct
investment-backed expectations. . . .” Penn Central, 438 U.S. at 124. If a
government action has deprived the claimant of the most reasonable use of his
property, the Court is much more likely to find there has been a taking than if he is
left with some reasonable economically viable use.31
   The second factor is whether the claimant’s investment-backed expectations
can be said to be “ reasonable.” The government may prohibit certain “ obnox­
ious” uses of property which would threaten “ the health, safety, morals, or
general welfare,” N ectowv. Cambridge, 277 U.S. 183, 188 (1928); see Euclid w.
Ambler Realty C o., 272 U.S. 365, 388-89 (1926). Under such circumstances,
the resulting economic loss to the owner is not considered compensable.32
Similarly, certain areas of economic activity are heavily regulated by the govern­
ment, so that it would be unreasonable for private citizens to expect that their
property or contracts will not be subjected to future regulations. See Allied
Structural Steel Co. v. Spannaus, 438 U.S. 234, 249 (1978); Veix v. Sixth Ward
Building and Loan Assoc., 310 U.S. 32, 37-38 (1940).
   The third factor is the extent to which the adverse government action falls upon
a broad class rather than upon a discrete group. Zoning laws that affect a cross
section of property in a community, see Agins v. C ity cfTiburon, 447 U.S. 255,
262 (1980), rather than a discrete group, as in spot zoning, see Penn Central, 438
U.S. at 132, and government wartime regulations that necessarily demand
sacrifices from a large portion of the population, see United States v. Central
Eureka Mining Co., 357 U.S. 155, 168 (1958), are less likely to be classified as
takings. See also Monongahela Navigation v. United States, 148 U.S. 312, 325
(1893); Sax, Takings and the Police Power, 74 Yale L.J. 36, 75-76 (1964).
   The final factor is the extent to which the government’s action is directed at and
impacts upon the defendant’s property directly and physically, rather than indi­
rectly. See, e.g ., Penn Central, 438 U.S. at 124; U nitedStates v. Central Eureka
Mining Co., 357 U.S. at 165—66; Omnia Commercial Co. v. United States, 261
U.S. 502, 510 (1923). As the Supreme Court has recently held, “ a permanent

   30 Two general pnnciples should be bome in mind in examining any taking question. On the one hand,
“ (governm ent hardly could go on if to some extent values incident to property could not be diminished without
paying for every change in the general law ” Pennsylvania Coal Co. v. Mahon, 260 U .S. 393, 413 (1922) On the
other hand, at some point the taking clause “ bar[s] Government from forcing some people alone to bear public
burdens which, in ail fairness and justice, should be bome by the public as a whole.” Armstrong v. United States,
364 U S at 49. Any decision on taking ultimately “ requires a weighing of private and public interests.” Agins v.
City cfTiburon. 447 U S. 255, 261 (1980) The factors discussed in the text have been cited by the Court when
undertaking this balancing process.
   31 Compare Penn Central, 438 U S. at 136 (preservation of historical site “ does not interfere with what must be
regarded as . . the primary expectation concerning the use of the parcel” ) with Pennsylvania Coal Co v Mahon,
260 U.S. 393,413 (1922) (where deprivation “ reaches a certain magnitude, in most if not in all cases there must be
an exercise of eminent domain and compensation to sustain the act” )
   32 See also Heart c f Atlanta Motel, Inc v. Untied States, 379 U.S. 241, 261 (1964) (loss of business due to
government antidiscrimination laws not compensable), Everard's Breweries v. Day, 265 U.S 545, 563 (1924) (loss
of value of alcoholic beverage stock due to prohibition not compensable).


                                                      841
physical occupation of property” is a taking “ without regard to whether the
action achieves an important public benefit or has only minimal economic impact
on the owner.” Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. at
434-35.
   Application of these factors to cases arising under the Witness Protection
Program is obviously complicated. In most situations, we assume that the
creditors would have a reasonable expectation to the payment of their claims,
depending upon the ability of the debtor to pay, andthe destruction of any specific
claim would obviously fall directly and probably exclusively on the claimant,
thereby placing the cost of the government action upon a small discrete group
rather than upon a cross section of the community. Moreover, in many cases, the
Service’s refusal to disclose the location of witnesses would result in the practical
destruction of the creditors’ entire claims, although there may be cases where the
withholding of information would only be temporary, or where there is a
mechanism by which a creditor could satisfy his claim against other property of
the witness.
   On the other hand, in virtually all of these cases, the government will not have
directly deprived the creditor o f his property, but rather only assisted a private
person in changing his identity, thereby indirectly and unintentionally depriving
the creditor of his property by making it impossible for the creditor to enforce his
claim. As the Supreme Court has noted in finding the government was not
responsible for the damage done by rioters reacting to the presence of govern­
ment troops, “ in any case where government action is causally related to private
misconduct which leads to property damage[,] a determination must be made
whether the government involvement in the deprivation of private property is
sufficiently direct and substantial to require compensation under the Fifth
Amendment.” YMCA v. United States, 395 U.S. 85, 93 (1969). In cases arising
under the Witness Protection Program, the government normally will have made
good faith efforts not to permit a witness to enter the Program with outstanding
debts, will have disclosed the identity of witnesses to creditors in particularly
egregious cases, and will not itself have received any use of the property for its
own purposes.33 All these considerations would support the argument that
government’s actions are not “ sufficiently direct and substantial” to require it to
pay compensation. Indeed, the only court that, to our knowledge, has considered
the question whether the Marshals Service’s concealment of a witness from a
creditor constitutes a taking has found that it does not, for essentially these
reasons. It held that “ the governmental action [of concealing the debtor’s
identity] was not directed at o r toward the plaintiffs property right, and any
interference with that right, the evidence of which plaintiff still retains, is at most


  33 This situation can be contrasted with Webb's Fabulous Pharmacies v Beckwith, 449 U.S. 155, 163 (1980),
where the court struck down a state system o f interpleader funds because it was “ a forced contribution to genera!
governmental revenues" rather than an adjustment of the “ benefits and burdens of economic life ” See generally
Sax. Takings and the Police Power, 74 Yale L J. 36 (1964)


                                                      842
an indirect consequence of the exercise of lawful government power.” Melo-Tone
Vending v. United States, 666 F.2d at 689.34
   In light of the difficulty in determining whether any one of these factors would
be dispositive in a particular factual circumstance, we cannot say with any
certainty whether the courts would find the refusal to disclose a witness’ identity
to be a taking in any particular case. We note that the refusal of the Marshals
Service to admit into the Program witnesses who it knows have large debts, and
its willingness to disclose the identity of witnesses to creditors in particularly
egregious cases, would certainly improve its legal position in those cases where it
decides not to disclose a witness’ identity to creditors. Therefore, we cannot say
at the present time in the abstract that the courts would not uphold such a refusal
in a particular case. If you would like us to examine this issue in greater detail in
particular factual contexts, we would be happy to do so.35

                  VIII. Witness’ Statutorily Based Due Process Right

   Finally, we note that the proposed procedure would satisfy any constitutionally
protected interest the witness may have in the concealment of his identity.
Although a witness’ interest in preventing enforcement of claims does not invoke
substantive constitutional protection, see United States v. Kras, 409 U.S. 434,
446 (1973),36 the Supreme Court has recognized that a person may have a
statutorily derived “ legitimate claim of entitlement.” B oard of Regents v. Roth,
408 U.S. at 577. Such property or liberty interests
           are created and their dimensions are defined by existing rules or
           understandings that stem from an independent source such as
           state law— rules or understandings that secure certain benefits and
           that support claims of entitlement to those benefits.

   34 We also note that there is a practical consideration in support of this view, the government often does nol have
sufficient information to litigate whether a creditor has a valid claim against a witness, and therefore against the
government The only person, other than the creditor, who has this information— the witness— has no incentive to
assist the government if he knows that, by assisting the government, he may be held liable for his debt. Thus, any
general policy of reimbursing claims against creditors could possibly lead to abuse because of the difficulty in
establishing when a claimant has a valid case against the debtor, and therefore against the government
   35 For similar reasons, we do not believe it is wise to attempt to reach any definite conclusions whether the refusal
to disclose the new identity of a witness would violate the Contract Clause. The Contract Clause provides that “ [n]o
Stateshall        passany      . Law impairing the Obligation of Contracts.        .’’ U.S C onst.,A rt l,§ lO .W hileon
its face the clause applies only to state impairments of contractual obligations, the Supreme Court has suggested that
the Fifth Amendment may impose similar restrictions on the federal government's impairment of contracts, see,
e g.. Thorpe v Housing Authority, 393 U.S 268, 278 n 31 (1969); Perry v United States, 294 U S 330, 353-54
(1935), although probably less stringent. Cf. U sery\. TurnerElkhorn Mining Co , 428 U.S. 1 (1976). As in the case
of takings, however, there is a question whether the refusal to disclose the whereabouts of a debtor can be said lo
constitute an “ impairm ent" of the contract with his creditors in the types of cases arising under the Program. In
determining whether an impairment of a contract violates the Contract Clause, moreover, the Supreme C ourt has
considered how severe the impairment is and whether it is “ necessary to meet an important general social problem ”
Allied Structural Steel Co v Spannaus. 438 U.S. at 247 See United States Trust Co. v New Jersey, 431 U S. 1,29
(1977). Because such a determination is dependent on the facts of each case and the actions of the Marshals Service
in minimizing unnecessary impairments of creditors’ claims, we do not believe any general conclusion about the
operation of the Program can be made.
   36 There is also no substantive constitutional nght to prevent the government from disclosing a witness' new
identity to a creditor merely because it might assist a third person in locating the citizen and injunng him. C f Garcia
v. United States, 666 F.2d at 963 (no substantive constitutional right to protection of Program)


                                                         843
Id. When existing law creates such an entitlement, the government’s decision to
withdraw the benefit must be accomplished through procedures which satisfy the
protections of the Due Process Clause.
   In the case of a witness already receiving protection in the Program, the statute
provides that he may continue to use the government facilities “ for as long as the
Attorney General determines the jeopardy to his life or person continues.” Pub.
L. No. 91-452, § 502, 84 Stat. 922, 933 (1970). The only court to address this
question has found, however, that this provision does not limit the authority of the
Attorney General, and therefore does not create a due process right. Garcia v.
U nitedStates, 666 F.2d at 964. Cf. D o e \. Civiletti, 635F.2dat97 n.21 (no vested
right to subsistence payments under the Act). As we discussed above, we agree
with this decision.
   Moreover, even if another court confronted with a more sympathetic fact
situation than that presented in G arcia 37 found that a witness did have such a
vested right, the proposed procedures would satisfy any procedural due process
right. Under these procedures, a witness would be afforded physical protection in
any judicial proceeding so that he could contest any suit brought by a creditor
against him and would be provided with an attorney to assist him in his defense. If
he should lose in that proceeding, but nevertheless refuse to satisfy the judgment,
he should not be entitled to any additional procedures before the Marshals
Service disclosed his identity. Therefore, even if a court were to find that a
witness had a vested interest in his continued participation in the Program,
providing the witness with a judicial forum and an attorney would discharge the
government’s due process obligations. See generally Mathews v. Eldridge, 424
U.S. 319, 335 (1976).

                                                IX . Conclusion

   Our conclusions can be summarized as follows.38 First, the Crime Control Act
authorizes the Attorney General to adopt the proposed procedures. Second, the
proposed procedures would not subject the federal government to liability under
either the Federal Tort Claims Act or the Tucker Act. Third, in certain rare
circumstances, the proposed procedures could possibly violate the due process
rights of an ex-spouse who is unable, without knowledge of the witness’ new
identity, to secure a binding custody or visitation rights determination against a
witness participant. Thus, in our view, the Marshals Service should disclose the
witness’ identity to an ex-spouse in such disputes if (1) the witness refuses to
waive objections to jurisdiction, thereby precluding his ex-spouse from obtaining
a forum to litigate her claims, and (2) the Marshals Service would be able to
provide a secure forum for him to litigate his position if he waived objections. For
similar reasons, the procedures should be modified to require a witness to seek

   37 In Garcia, the participant had repeatedly and flagrantly violated the terms of his agreement with the Marshals
Service.
   38 We have not considered the question of the ch ild ’s inheritance n ghts or possible future claim to use the name of
his natural parent, insofar as these issues are not presented by the proposed procedures.


                                                          844
amendment of state custody orders granting his ex-spouse visitation rights before
the witness and child enter the Program if any resulting delay would not endanger
the physical well-being of the child or the witness. If such a modification cannot
be sought before entering the Program, appropriate efforts should be made as
promptly thereafter to provide an opportunity for litigation in a secure environ­
ment provided by the Service.
   Finally, the decision to disclose a witness’ new identity to a creditor is
permissible in the egregious cases which have been described. On the other hand,
we cannot say at this point that a refusal to identify the witness to a creditor would
violate the Fifth Amendment, although we caution that resolution of this question
may be dependent on the facts of each case and the developing state of the law in
this complex area. To improve our legal position in such cases, we recommend
that the Service make every effort to assure that witnesses not be admitted into the
Program with outstanding debts, and that a good faith effort be made to induce
witnesses to pay legitimate claims in those cases where the Service concludes it is
inappropriate to reveal their new identities.

                                                T   heodore   B. O   lson

                                              Assistant Attorney General
                                               Office c f Legal Counsel




                                        845